DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 14, 17-25, 28-30, and 32 are cancelled. A complete action on the merits of pending claims 12, 13, 15, 16, 26, 27, and 31 appears herein.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/01/2022, with respect to the rejection of claim 12 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wolf (US 2014/0088463 A1), in view of Greep (US 2018/0333195 A1), in view of Shin (US 2018/0103940 A1), and further in view of Paul (US 2012/0059255 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 13, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WOLF et al. (hereinafter “Wolf”) (US 2014/0088463 A1), in view of Greep (US 2018/0333195 A1), in view of SHIN et al. (hereinafter “Shin”) (US 2018/0103940 A1), and further in view of Paul et al. (hereinafter “Paul”) (US 2012/0059255 A1).
Regarding claim 12, Wolf teaches 
advancing a treatment element (Fig. 30A-D, Char. 802: treatment element) of an airway treatment device (Fig. 30A-D, Char. 800: device) into a nostril of the patient; (Fig. 30A-D) wherein the airway treatment device comprises a shaft; (Fig. 30A-D)
pressing a first treatment surface of the treatment element against mucosa lining the nasal airway in an internal nasal valve area (Fig. 30A-D) so the mucosa and cartilage underlying the mucosa conform to a shape of the first treatment surface; (Fig. 30A-D; Page 25, Claims 1 and 16: Contacting a treatment element with at least one tissue with sufficient force to at least temporarily deform the at least one tissue at or near a nasal valve; the at least one tissue comprising mucosa and cartilage.)
delivering radiofrequency energy from at least two electrodes on the first treatment surface to heat and thus reshape the cartilage in the internal nasal valve; (Page 25, Claim 5)
advancing the treatment element to a new location in the nasal airway beyond the internal nasal valve; contacting the first treatment surface with mucosa in the new location; and delivering radiofrequency energy from the at least two electrodes on the first treatment surface to heat and thus ablate nerve tissue underlying the mucosa in the new location. (One of ordinary skill in the art would recognize that the treatment element (802) could be repositioned anywhere in the nasal cavity, and the ablation procedure repeated as necessary to ensure the completion of treatment.)
Wolf, as applied to claim 12 above, is silent regarding the at least two electrodes being bipolar electrodes; advancing an inner shaft of the airway treatment device out of a distal end of an outer shaft of the airway treatment device, to increase a length of the airway treatment device, wherein the outer shaft is fixedly attached to a handle of the airway treatment device, and wherein advancing the inner shaft comprises sliding a peg attached to the inner shaft along a channel on the outer shaft; positioning the peg in a landing of the channel, to prevent further movement of the inner shaft relative to the outer shaft while the airway treatment device is in use.
Greep, in a similar field of endeavor, teaches advancing an inner shaft (Fig. 3A-5, Char. 228: extendable section) of an ablation treatment device (Fig. 3A-5, Char. 220: electrosurgical instrument) out of a distal end of an outer shaft of the ablation treatment device, (Fig. 3A, 4, and 5, Char 222 and 254) to increase a length of the ablation treatment device, (Fig. 4-5 and Par. [0044]: extendable section (228) can selectively translate within hand piece (222)) wherein the outer shaft is fixedly attached to a handle of the ablation treatment device. (Fig. 4-5)
Greep further teaches that the inner shaft and treatment element are configured to rotate in a plane perpendicular to the length of the ablation treatment device. (Fig. 7-8; Page 4, Par. [0047]: electrode tip (230) is configured to rotate with distal section (260); Page 4, Par. [0048]: A user can rotate the distal section (260) to make dynamic adjustments to the angle of the electrode tip (230) during a procedure, according to the user’s preferences and/or patient needs.)  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Wolf, as applied to claim 1 above, to incorporate the teachings of Greep, and configure the device (800) of Wolf to include an outer shaft fixably attached to the handle and an inner shaft disposed within the outer shaft, wherein the treatment element is disposed at the distal end of the inner shaft, so that the inner shaft both translates relative to the outer shaft and rotates in a plane perpendicular to the length of the device (800) to adjust a position of the treatment element (802); and to include the steps of advancing an inner shaft of the airway treatment device out of a distal end of an outer shaft of the airway treatment device, to increase a length of the airway treatment device. Doing so would allow the treatment element of Wolf to be easily positioned and moved deeper into the nostril/treatment site as needed to complete the procedure.
The combination of Wolf/Greep, as applied to claim 12 above, is silent regarding the at least two electrodes being bipolar electrodes; the advancement of the inner shaft comprising sliding a peg attached to the inner shaft along a channel on the outer shaft; and positioning the peg in a landing of the channel, to prevent further movement of the inner shaft relative to the outer shaft while the airway treatment device is in use.
Shin, in a similar field of endeavor, teaches a fixation mechanism coupling an outer shaft (Fig. 9, Char. 1311: handle) to an inner shaft; (Fig. 9, Char. 1331: first guide portion) and advancing the inner shaft by sliding a peg attached to the inner shaft along a channel on the outer shaft; (Page 6, Par. [0119]: First protrusion (1312b) is drawn out from the first fixing groove (1331a), allowing first handle (1311) to move along first guide portion (1331)) and positioning the peg in a landing of the channel, to prevent further movement of the inner shaft relative to the outer shaft while the airway treatment device is in use. (Page 6, Par. [0119]: As the handle is moved, elastic body (1313) pulls the first pin (1312) into one of the fixing grooves (1331a), fixing the handle in place relative to the first guide portion.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wolf/Greep, as applied to claim 12 above, to incorporate the teachings of Shin, and include a fixation mechanism coupled to the outer and inner shafts, such that the inner shaft is advanced by sliding a peg attached to the inner shaft along a channel on the outer shaft; and positioning the peg in a landing of the channel, to prevent further movement of the inner shaft relative to the outer shaft while the airway treatment device is in use. Doing so would minimize the risk of unintentional translation of the inner shaft during a procedure, thereby minimizing accidental damage to tissue outside of the target treatment zone.
The combination of Wolf/Greep/Shin, as applied to claim 12 above, is silent regarding the at least two electrodes being bipolar electrodes;
		Paul, in a similar field of endeavor, teaches an electrosurgical catheter (Fig. 1, Char. 14: catheter) comprising multiple pairs of bipolar radiofrequency energy electrodes (Fig. 11-12, Char. 92: electrode elements) arrayed on a first treatment surface. (Fig. 11-12, Char. 902: base)
		Paul further teaches that the electrode elements may be selectively energized in order to produce lesions of different shapes as desired by a user. (Page 2, Par. [0016])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wolf/Greep/Shin, as applied to claim 12 above, to incorporate the teachings of Paul, and include multiple pairs of bipolar radiofrequency energy electrode elements on the surface of the treatment element (802) of Wolf, wherein the electrode elements are selectively energizable to produce lesions of different shapes as desired by a user. Doing so would grant the user greater control over the lesion size and shape produced during the procedure, as suggested in Paul. (Page 2, Par. [0016])
Regarding claim 13, the combination of Wolf/Greep/Shin/Paul, as applied to claim 12 above, teaches loosening a fixation mechanism coupling the outer shaft to the inner shaft before advancing the inner shaft; (Shin: Par. [0119]: First protrusion (1312b) is drawn out from the first fixing groove (1331a), allowing first handle (1311) to move along first guide portion (1331) – it is implicit that this feature be present in the Wolf/Greep/Shin/Paul combination based on the rejection to claim 12 above.) and tightening the fixation mechanism after advancing the inner shaft (Shin: Par. [0119]: as the handle is moved, elastic body (1313) pulls the first pin (1312) into one of the fixing grooves (1331a), fixing the handle in place relative to the first guide portion – it is implicit that this feature be present in the Wolf/Greep/Shin/Paul combination based on the rejection to claim 12 above.)
Regarding claim 16, the combination of Wolf/Greep/Shin/Paul, as applied to claim 12 above, teaches retracting the inner shaft relative to the outer shaft to decrease the length of the airway treatment device. (Greep: Fig. 4-5 and Par. [0044]: extendable section (228) can selectively translate within hand piece (222) between a fully retracted position and a fully extended position – It is implicit that this limitation be present in the Wolf/Greep/Shin/Paul combination based on the rejection to claim 12 above.)
Regarding claim 26, the combination of Wolf/Greep/Shin/Paul, as applied to claim 12 above, teaches delivering the radiofrequency energy (Wolf: Page 25, Claim 4) from the at least two bipolar electrodes comprises delivering radiofrequency energy from multiple, non-penetrating, bipolar radiofrequency energy electrode pairs arrayed on the first treatment surface. (Paul: Page 2, Par. [0016], and Fig. 11-12: Electrode elements (92) are a plurality of selectively energizable non-penetrating bipolar radiofrequency electrodes – it is implicit that this feature be present in the Wolf/Greep/Shin/Paul combination, based on the rejection to claim 12 above.)
Claims 15 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 2014/0088463 A1), in view of Greep (US 2018/0333195 A1), in view of Shin (US 2018/0103940 A1), in view of Paul (US 2012/0059255 A1), as applied to claim 12 above, and further in view of Mitchell (US 2007/0179495 A1).
Regarding claims 15 and 31, the combination of Wolf/Greep/Shin/Paul, as applied to claim 12 above, rotating the treatment element in a plane perpendicular to a length of the airway treatment device; (Greep: Fig. 7-8; Page 4, Par. [0047]: electrode tip (230) is configured to rotate with distal section (260) – it is implicit that this feature be present in the Wolf/Greep/Shin/Paul combination based on the rejection to claim 12 above.) pressing a treatment surface of the treatment element against the mucosa in at least one location in the internal nasal valve area (Wolf: Fig. 30A-D) so the mucosa and the cartilage conforms to a shape of the treatment surface; (Wolf: Fig. 30A-D; Page 25, Claims 1 and 16: Contacting a treatment element with at least one tissue with sufficient force to at least temporarily deform the at least one tissue at or near a nasal valve; the at least one tissue comprising mucosa and cartilage.) and delivering energy from the treatment surface to reshape the cartilage in the at least one location; (Wolf: Page 25, Claim 5)
		One of ordinary skill in the art would recognize that the treatment element may be repositioned within the target treatment area to deliver energy to multiple locations as needed to ensure completeness of the procedure, including a second and third location in the internal nasal valve area.
The combination of Wolf/Greep/Shin/Paul, as applied to claim 12 above, is silent regarding the treatment surface comprising a second and third treatment surface; wherein the second and third treatment surface are used to treat and deliver energy to the second and third locations in the internal nasal valve respectively.
Mitchell, in a similar field of endeavor, teaches a treatment element comprising a first treatment surface, (Fig. 4A-4C, Char. 431: first electrode surface area) a second treatment surface, (Fig. 4A-4C, Char. 432: second electrode surface area) and a third treatment surface; (Page 8, Par. [0083])
Mitchell further teaches a user selects an effective electrode treatment surface from a plurality of electrode treatment surfaces to treat tissue using a set of operational parameters associated with the selected treatment surface. (Page 4, Par. [0048])
One of ordinary skill in the art would recognize that the first, second, and third treatment surfaces can be used to treat tissue in a first, second, and third treatment location respectively, at least in that different treatment locations will require different operating parameters. (Optimum operating conditions will vary depending on at least tissue thickness and composition))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wolf/Greep/Shin/Paul, as applied to claim 12 above, to incorporate the teachings of Mitchell, and configure the treatment element to comprise a second and third treatment surface, and to use the second and third treatment surfaces to contact and deliver energy to a respective second and third location within the internal ansal valve area. Doing so would be a simple substitution of one treatment element for another, and would allow for multiple treatment procedures to be performed using a single electrosurgical probe, as suggested in Mitchell. (Fig. 3-4C and Page 4, Par. [0048])
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US 2014/0088463 A1), in view of Greep (US 2018/0333195 A1), in view of Shin (US 2018/0103940 A1), in view of Paul (US 2012/0059255 A1), as applied to claim 12 above, and further in view of Christopherson (US 2005/0171522 A1).
Regarding claim 27, the combination of Wolf/Greep/Shin/Paul, as applied to claim 12 above, is silent regarding sensing a position of the inner shaft relative to the outer shaft using a position indicator on the inner shaft and at least one sensor in the handle; providing output from the at least one sensor to a control system coupled with the airway treatment device; and modifying operation of the airway treatment device with the control system, based at least in part on the output from the at least one sensor.
		Christopherson, in a similar field of endeavor, teaches 
sensing a position of an inner shaft (Fig. 3A, Char. 19: needle) relative to an outer shaft (Fig. 3A, Char. 44: probe guide housing) using a position indicator on the inner shaft (Pages 4-5, Par. [0041]: a position of the needle is sensed using an optical or magnetic surface located on needle (19) or non-conductive tube (56) with marks that travel through an optical or magnetic sensor.) and at least one sensor (Fig. 3A, Char. 55: position sensor); 
providing output from the at least one sensor to a control system coupled with the airway treatment device; (Pages 3-4, Par. [0036]: the controller can process a needle position signal and refer to a lookup table to obtain the corresponding needle position) and 
modifying operation of the airway treatment device with the control system, based at least in part on the output from the at least one sensor. (Pages 6-7, Par. [0060]: If the needle is not fully retracted during repositioning of the needle, an alarm or other warning is generated until the needle is fully retracted.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Wolf/Greep/Shin/Paul, as applied to claim 12 above, to incorporate the teachings of Christopherson and include a position sensor configure to sense a position of the inner shaft relative to the outer shaft using a position indicator on the inner shaft and at least one sensor; and to provide an output from the at least one sensor to a control system coupled with the airway treatment device; and modify operation of the airway treatment device with the control system, based at least in part on the output from the at least one sensor. Doing so would allow the user to accurately determine the position of the inner shaft relative to the outer shaft, and warn a user if the inner shaft is not fully retracted before repositioning the device, simplifying the ablation procedure as the inner shaft position is more readily determined. (Christopherson: Page 7, Par. [0062]) In this combination, the position sensor would be located int eh handle, along the translation path of the inner shaft.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./             Examiner, Art Unit 3794